Filed 6/10/21 P. v. Flores CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F080730
           Plaintiff and Appellant,
                                                                               (Super. Ct. No. F17905937)
                    v.

 SALVADOR CASTELLANOS FLORES,                                                             OPINION
           Defendant and Respondent.



         APPEAL from a judgment of the Superior Court of Fresno County. F. Brian
Alvarez, Judge.
         Lisa A. Smittcamp, District Attorney, Galen Rutiaga, Chief Deputy District
Attorney, and Stacey L. Phillips, Deputy District Attorney, for Plaintiff and Appellant.
         David W. Beaudreau, under appointment by the Court of Appeal, for Defendant
and Respondent.
                                                        -ooOoo-




                                           SEE DISSENTING OPINION
                                    INTRODUCTION
       Defendant Salvador Castellanos Flores pled no contest to attempted residential
robbery (Pen. Code,1 §§ 211, 664; count 1), with the allegation that he personally used a
firearm in the commission of the offense (§ 12022.53, subd. (b)); attempted residential
burglary with the allegation that a nonparticipant was present (§§ 459, 460, subd. (a),
664, 667.5, subd. (c)(21); count 2); and assault with a firearm (§ 245, subd. (a)(2);
count 3). At sentencing, the court imposed the upper term of three years on count 1 and
stayed sentence on the remaining counts pursuant to section 654. In place of sentencing
on the firearm enhancement admitted under section 12022.53, subdivision (b), the court
imposed a three-year term for an uncharged firearm enhancement under section 12022.5,
subdivision (a), stating it had the discretion to do so pursuant to section 1385 and People
v. Morrison (2019) 34 Cal.App.5th 217 (Morrison).
       The People appeal. They rely on People v. Tirado (2019) 38 Cal.App.5th 637,
review granted November 13, 2019, S257658 (Tirado), to argue the court had no
authority to substitute one firearm enhancement for another in the circumstances
presented here. We agree. Accordingly, we reverse.
                                     BACKGROUND
       Defendant was charged with attempted residential robbery (§§ 211, 664; count 1),
with the allegation that he personally used a firearm in the commission of the offense
(§ 12022.53, subd. (b)); attempted residential burglary with the allegation that a
nonparticipant was present (§§ 459, 460, subd. (a), 664, 667.5, subd. (c)(21); count 2);
and assault with a firearm (§ 245, subd. (a)(2); count 3). The charges arose out of an
incident in which the victim, who was at home with two young children in the early
morning, heard a loud noise and looked outside to see Alfonzo Martinez standing outside




1      Undesignated statutory references are to the Penal Code.


                                             2.
her security door, which was then unlocked.2 Martinez attempted to tell the victim that
he knew her husband, but did not respond when the victim asked him her husband’s
name. The victim quickly locked her security door and, as she did so, saw defendant
leaning against the wall. Defendant then moved away from the wall, stood next to
Martinez, and pointed a firearm at the victim. The victim screamed and closed the
wooden front door, at which point a neighbor called 911. Martinez was apprehended
shortly thereafter, but defendant took flight and eventually was apprehended in a
backyard. Martinez and defendant were identified by the victim. Officers recovered a
revolver with five live rounds of ammunition from a recycling dumpster in the area where
defendant first took flight.
       On the date trial was set to begin, the court met with the parties in chambers and
provided an indicated sentence to defendant and Martinez. The court then memorialized
the discussion on the record, stating that it had given defendant an indicated sentence of
no more than six years in state prison, which would involve the court exercising its
discretion pursuant to section 1385 and Morrison, supra, 34 Cal.App.5th 217, to impose a
lesser firearm enhancement than that charged on count 1. The court additionally stated
that review had been granted the previous day in this court’s opinion in Tirado, supra, 38
Cal.App.5th 637, review granted. In the court’s view, this left Morrison as the
“controlling authority” on the court’s ability to exercise its discretion to impose a lesser
included firearm enhancement.




2       The factual background is taken from the probation officer’s report, which
summarized the police reports. The parties stipulated that the police reports formed part
of the factual basis for the plea. Martinez was a codefendant below but is not a party to
this appeal.


                                              3.
       The People stated their understanding that defendant would “plead to the sheet,”
and noted that the People had not made an offer in the case.3 The People further stated
that they had not alleged a lesser firearm allegation pursuant to section 12022.5 and did
not intend to amend the information to allege a lesser firearm enhancement.
       Thereafter, defendant entered a plea of no contest to all the charges and admitted
all the allegations. Defense counsel confirmed that, although defendant had entered a
plea of no contest to a firearm allegation under section 12022.53, subdivision (b), the
court intended to exercise its discretion at sentencing, pursuant to section 1385 and
Morrison, supra, 34 Cal.App.5th 217, to impose sentence on a lesser firearm
enhancement.
       In a subsequent sentencing brief, the People again objected to the court’s stated
intent to strike the section 12022.53, subdivision (b) enhancement and impose instead a
lesser enhancement under section 12022.5, subdivision (a).
       At sentencing, the court opined that Morrison, supra, 34 Cal.App.5th 217,
correctly interpreted Senate Bill No. 620 (2017-2018 Reg. Sess.) to allow a trial court to
consider imposition of “lesser included enhancements for personal use of a firearm.” The
court noted that defendant had no adult criminal history and had been free from the
juvenile justice system for several years before committing the instant offense, and on
that basis should be afforded some relief, although not “an entirety of relief,” from the
firearm enhancement. The court then stated it would exercise its discretion under section
1385 and in the furtherance of justice to “supplant” a section 12022.5 firearm allegation
in place of the admitted section 12022.53 allegation.
       Accordingly, on count 1, the court sentenced defendant to a term of three years,
plus an additional three years for the firearm enhancement pursuant to section 12022.5,

3     A “ ‘plea[] to the sheet’ ” represents a plea made “in the hope that the court will
show leniency,” rather than “for a consideration which would support a contract.”
(People v. Marsh (1984) 36 Cal.3d 134, 140 (Marsh).)


                                             4.
subdivision (a). Sentence on the remaining counts was imposed and stayed pursuant to
section 654.
                                       DISCUSSION
       Section 12022.53 sets out three separate sentencing enhancements for the personal
use of a firearm in the commission of certain enumerated felony offenses: subdivision
(b) provides for a 10-year enhancement for the personal use of a firearm; subdivision (c)
provides for a 20-year enhancement for the personal and intentional discharge of a
firearm; and subdivision (d) provides for a 25-year-to-life enhancement for the personal
and intentional discharge of a firearm causing great bodily injury or death. (Tirado,
supra, 38 Cal.App.5th at p. 642, review granted.) Section 12022.5, subdivision (a) sets
out an additional enhancement for the personal use of a firearm in the commission or
attempted commission of any felony, and provides for a three-, four-, or 10-year
sentencing enhancement, unless the use of a firearm is an element of the underlying
offense. (§ 12022.5, subd. (a).)
       Prior to January 1, 2018, section 12022.53, subdivision (h) prohibited trial courts
from striking section 12022.53 enhancements.4 (Tirado, supra, 38 Cal.App.5th at p. 642,
review granted.) However, Senate Bill No. 620 (2017-2018 Reg. Sess.) amended this
subsection, effective January 1, 2018, to give trial courts discretion to “ ‘strike or
dismiss’ ” firearm enhancements imposed pursuant to section 12022.53 “ ‘in the interest
of justice pursuant to [s]ection 1385.’ ” (Tirado, at p. 642.) A court’s decision to strike
or dismiss an enhancement pursuant to section 1385 is reviewed for abuse of discretion.
(Tirado, at p. 642; see People v. Carmony (2004) 33 Cal.4th 367, 378.)
       Here, the trial court relied on Morrison, supra, 34 Cal.App.5th 217, to conclude
that section 1385 afforded the court discretion, not only to strike a section 12022.53


4      Section 12022.5, subdivision (c) similarly prohibited trial courts from striking
section 12022.5 enhancements. (See § 12022.5, former subd. (c).)


                                              5.
enhancement, but to substitute an uncharged lesser firearm enhancement under section
12022.5, subdivision (a). Morrison considered whether a trial court may reduce a firearm
enhancement under subdivision (d) of section 12022.53 to an enhancement under either
subdivision (b) or subdivision (c). (Morrison, at p. 221.) Morrison recognized that
caselaw allows a trial court to impose an uncharged “ ‘lesser included’ ” enhancement
“when a greater enhancement found true by the trier of fact is either legally inapplicable
or unsupported by sufficient evidence.” (Id. at p. 222.) Morrison then extended this
reasoning: “We see no reason a court could not also impose one of these enhancements
after striking an enhancement under section 12022.53, subdivision (d), under section
1385.” (Id. at pp. 222-223.)
       This court expressly disagreed with Morrison in Tirado. (Tirado, supra, 38
Cal.App.5th at p. 644, review granted.) There, this court concluded that “[n]othing in the
plain language of sections 1385 and 12022.53, subdivision (h) authorizes a trial court to
substitute one enhancement for another.” (Id. at p. 643.) We noted the language of
sections 12022.53, subdivision (h) and 1385 “indicates the court’s power pursuant to
these sections is binary: The court can choose to dismiss a charge or enhancement in the
interest of justice, or it can choose to take no action. There is nothing in either statute
that conveys the power to change, modify, or substitute a charge or enhancement.”
(Tirado, at p. 643.) We acknowledged the court would have had the discretion to impose
the lesser enhancements or strike them as well had all three section 12022.53
enhancements been charged and found true by the jury. (Tirado, at p. 644.) “However,
because the People exercised their charging discretion to allege only one enhancement,
the trial court was limited to either imposing or striking that enhancement.” (Ibid.)
       Defendant argues Tirado was wrongly decided because the court’s authority to
impose a lesser enhancement is not derived from section 12022.53 or section 1385, but
rather from “judicially recognized authority that is well established in case law.” As we
recognized in Tirado, however, that authority is statutory. (Tirado, supra, 38

                                              6.
Cal.App.5th at p. 643, review granted; cf. People v. Navarro (2007) 40 Cal.4th 668, 678-
679 [appellate court’s power to modify a verdict is “purely statutory”].) For example,
section 1181, subdivision 6 provides:

       “When the verdict or finding is contrary to law or evidence, but if the
       evidence shows the defendant to be not guilty of the degree of the crime of
       which he was convicted, but guilty of a lesser degree thereof, or of a lesser
       crime included therein, the court may modify the verdict, finding or
       judgment accordingly without granting or ordering a new trial, and this
       power shall extend to any court to which the cause may be appealed.”
Thus, the court’s authority in this regard is limited to the imposition of a lesser offense or
enhancement where the greater offense or enhancement is legally inapplicable or
factually unsupported. (E.g., People v. Strickland (1974) 11 Cal.3d 946, 961 [cited with
approval in Morrison, supra, 34 Cal.App.5th at p. 222]; People v. Fialho (2014) 229
Cal.App.4th 1389, 1395-1399 [same].) In contrast, where the enhancement is legally and
factually supported, the court is without authority to reduce the degree of the crime.
       Defendant also contends that Tirado was wrongly decided because this court
failed to consider our Supreme Court’s decision in Marsh, supra, 36 Cal.3d 134. Marsh
involved factual allegations of ransom and bodily harm during kidnapping that were
“similar in effect to prior conviction and weapons use findings in that they require an
enhanced sentence.” (Id. at p. 143.) The Marsh court noted that section 1385 allowed a
“a broad range of sentencing options” between the “extremes” of striking both sentencing
enhancements or leaving them intact. (Marsh, at p. 144.) However, this statement
“simply recognized that the trial court had the discretion under section 1385 to strike both
of the kidnapping sentencing enhancements at play in that case, to strike only one of
them, or to strike neither. [Citation.] Marsh’s comment that a court could exercise its
power to ‘dismiss’ individually charged and proven enhancements says nothing about
whether the court also has the power to substitute lesser included enhancements for a




                                              7.
valid greater enhancement.” (People v. Garcia (2020) 46 Cal.App.5th 786, 793-794,
review granted June 10, 2020, S261772.)
       We recognize review has been granted in Tirado. However, we see no reason to
depart from our analysis and conclusion therein. Here, the People exercised their
charging discretion to allege only an enhancement under section 12022.53, subdivision
(b). The trial court was limited to either imposing or striking that valid enhancement.
(Tirado, supra, 38 Cal.App.5th at p. 643, review granted.) Accordingly, the trial court
lacked authority to sentence defendant to a three-year term under section 12022.5,
subdivision (a).
       The People ask us to remand the matter to allow the trial court to either resentence
defendant on the firearm enhancement under section 12022.53, subdivision (b), or to
strike that enhancement entirely pursuant to sections 12022.53, subdivision (h) and 1385.
We will do so, given that defendant has not argued he should be given the opportunity to
withdraw his plea. We note, however, that the trial court retains discretion to permit a
defendant to withdraw a plea entered in response to an indicated sentence upon a showing
of good cause. (§ 1018; see People v. Cruz (1974) 12 Cal.3d 562, 566; see also People v.
Superior Court (Giron) (1974) 11 Cal.3d 793, 797.)
                                         DISPOSITION
       The judgment is reversed and the sentence is vacated. The matter is remanded for
further proceedings consistent with this opinion.



                                                                               DETJEN, J.
I CONCUR:



HILL, P.J.




                                            8.
FRANSON, J., Dissenting.


      Based on the reasoning and holding of People v Morrison (2019) 34 Cal.App.5th
217, 222–223, and Penal Code section 1385, I respectfully dissent. The trial judge had
the sentencing discretion to strike the 10-year firearm enhancement under Penal Code
section 12022.53, subdivision (b) and impose a lesser uncharged firearm enhancement of
three years under Penal Code section 12022.5, subdivision (a).



                                                      FRANSON, J.